—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Murphy, J.), dated June 10, 1993, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiffs failed to sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendant’s motion papers made out a prima facie case for summary judgment. The plaintiffs submitted, in opposition to the motion for summary judgment, the affirmations of a chiropractor, and annexed unsworn reports. The affirmations of a chiropractor do not constitute competent evidence (see, CPLR 2106). In any case, the affirmations contained conclusory assertions which were insufficient to defeat the defendant’s motion for summary judgment. Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.